DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 10/28/2021 in relation to application 15/664,693.
The Pre-Grant publication # 2019/0035305 is issued on 1/31/2019.
Applicant amendments to the claims and arguments on record make the 35USC112(b)  and 35USC103 rejections overcome.
Claims 2-4, 9, 14, 16-18 and 21 are cancelled.
Claims 1, 5-8, 10-13, 15, 19-20, 22-23 are in conditions of allowance.
The following is a statement of reasons for the indication of allowable subject matter:
The claimed invention is an assembly of a system to include a tool, sensors, a wearable device, a display, and a computing device. A feedback is provided from a recorded real-time status of operation of a tool. Applicant has amended the claims to recite "the computing device is programmed to...in response to the signal from the sensor...document the operation is complete by automatically logging sensor values generated by the tool and triggering the wearable device to take one or more digital photographs [and] store the logged sensor values and the one or more digital photographs in the database" The art combination with Mullins  while describing various functions of computing devices does not disclose a tool with a sensor and a separate wearable device. Rather, it describes a wearable device with sensors therein to create an augmented reality, to capture video, photos for user instructions, etc. However, it does not disclose a tool with a sensor that interacts with the wearable device. The computing device of the instant case is programmed to...in response to the signal from the sensor...document the operation completion by automatically logging sensor values generated by the tool and triggering the wearable device in torque calculations and wrench movement environment.

This is a distinguishable feature for a sensor in a tool particularly for torque wrenches. As found herein, a signal representative of the torque on the bolt represented on a wearable display so that the user knows if the proper amount of torque has been applied during the operation. The dependent claims further clarifies by reciting “in response to the signal from the sensor...documenting the operation is complete by automatically logging sensor values generated by the tool and triggering a camera of the wearable device to take one or more digital photographs” and  “in response to the signal from the sensor...document the operation completion by automatically logging sensor values generated by the tool and triggering the wearable device to take one or more digital photographs.
 

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is disclosed in attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        December 30, 2021

/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715